UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2014 GENPACT LIMITED (Exact name of registrant as specified in its charter) Bermuda 001-33626 98-0533350 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Canon’s Court 22 Victoria Street Hamilton HM 12 Bermuda (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (441) 295-2244 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 7, 2014, Genpact Limited, a Bermuda company (“Genpact” or the “Company”), held its 2014 annual general meeting of shareholders (the “Annual Meeting”) at John Hancock Tower, 200 Clarendon Street, 42nd Floor, Boston, Massachusetts at 10:00 a.m. local time.At the Annual Meeting, Genpact shareholders approved two proposals and voted against a third. The full results of the votes are set forth below. Each proposal is described in detail in Genpact’s previously filedProxy Statement related to the Annual Meeting. Proposal 1 Genpact shareholders elected eleven individuals to the Board as set forth below: Director Number of Shares For Number of Shares Withheld Broker non-votes N.V. Tyagarajan Robert G. Scott Amit Chandra Laura Conigliaro David Humphrey Jagdish Khattar James C. Madden Alex Mandl Mark Nunnelly Hanspeter Spek Mark Verdi Proposal 2 Genpact shareholders ratified the appointment of KPMG as the company’s independent registered public accounting firm for the 2014 fiscal year as set forth below: Votes cast in favor Votes cast against Votes abstaining Proposal 3 Genpact shareholders voted against the approval, on an advisory basis, of the compensation of the Company’s named executive officers as set forth below: Votes cast in favor Votes cast against Votes abstaining Broker non-votes Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENPACT LIMITED Date: May 9, 2014 By: /s/Heather White Name: Heather White Title: Senior Vice President
